Case 8:13-bk-14355-ES           Doc 81    Filed 01/15/19 Entered 01/15/19 15:12:58                 Desc
                                              Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                  SANTA ANA DIVISION

In re:                                                      Case No. 8:13-bk-14355-ES
         James Patrick Maher

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Amrane Cohen, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/17/2013.

         2) The plan was confirmed on 08/27/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/22/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/08/2018, 07/13/2018, 07/14/2018, 11/14/2018.

         5) The case was completed on 06/26/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,329.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case 8:13-bk-14355-ES        Doc 81          Filed 01/15/19 Entered 01/15/19 15:12:58                     Desc
                                                 Page 2 of 3



 Receipts:

        Total paid by or on behalf of the debtor                $65,935.20
        Less amount refunded to debtor                               $8.01

 NET RECEIPTS:                                                                                   $65,927.19


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $1,500.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $3,509.28
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,009.28

 Attorney fees paid and disclosed by debtor:                  $1,500.00


 Scheduled Creditors:
 Creditor                                         Claim        Claim           Claim       Principal      Int.
 Name                                Class      Scheduled     Asserted        Allowed        Paid         Paid
 Amrane (SA) Cohen (TR)          Unsecured              NA            NA             NA            0.00       0.00
 Association Lien Services       Unsecured              NA            NA             NA            0.00       0.00
 Brian J Soo-Hoo                 Unsecured              NA            NA             NA            0.00       0.00
 First Service Residential       Secured          13,044.14           NA       13,044.14     13,044.14        0.00
 NAVIENT SOLUTIONS, INC.         Unsecured              NA            NA      124,513.08           0.00       0.00
 S.B.S. Lien Services            Secured           1,200.00           NA        1,200.00      1,200.00        0.00
 Santa Ana Division              Unsecured              NA            NA             NA            0.00       0.00
 U.S. BANK TRUST N.A.            Secured          33,250.99           NA       38,381.64     38,381.64        0.00
 United States Trustee (SA)      Unsecured              NA            NA             NA            0.00       0.00
 WELLS FARGO OPERATIONS CENTER   Secured          10,000.00           NA        8,292.13      8,292.13        0.00




UST Form 101-13-FR-S (09/01/2009)
Case 8:13-bk-14355-ES           Doc 81      Filed 01/15/19 Entered 01/15/19 15:12:58                Desc
                                                Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00               $0.00
       Mortgage Arrearage                                 $60,917.91        $60,917.91               $0.00
       Debt Secured by Vehicle                                 $0.00             $0.00               $0.00
       All Other Secured                                       $0.00             $0.00               $0.00
 TOTAL SECURED:                                           $60,917.91        $60,917.91               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00               $0.00            $0.00
        Domestic Support Ongoing                                $0.00               $0.00            $0.00
        All Other Priority                                      $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                                $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $124,513.08                 $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $5,009.28
         Disbursements to Creditors                            $60,917.91

 TOTAL DISBURSEMENTS :                                                                      $65,927.19


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/15/2019                             By:/s/ Amrane Cohen
                                                                          Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
